Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), entered February 6, 2006, upon a jury verdict, in favor of defendants-respondents, unanimously affirmed, without costs.
Plaintiffs’ motion for a directed verdict was properly denied since, based on the trial evidence, the jury could have rationally concluded (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]) that on the occasion in question defendant taxicab operator Rahman unavoidably lost control of his vehicle after hitting a pothole and, accordingly, was not negligent in connection with the accident in which plaintiff Klaudio Trombin, his passenger, was injured.
The trial court properly permitted defendants’ orthopedist to testify as to his interpretation of the MRI films of plaintiffs cervical and lumbar spine, since he had reviewed the actual films and plaintiffs had notified the court of their intention to introduce the films into evidence (see Wagman v Bradshaw, 292 AD2d 84 [2002]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Tom, J.E, Andrias, Marlow, McGuire and Malone, JJ.